DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 and 39-62 are pending.  Claims 1-15 are the subject of this NON-FINAL Office Action.  Claims 16 and 39-62 are withdrawn.

Election/Restrictions
Applicant’s election of Group I (claims 1-15) and the species of light engine of claim 3, unit of claim 9 with traverse in the reply filed on 11/15/2021 is acknowledged.  Applicants traverse because “claim 13 is not directed to an alternative transport unit.”  However, claim 13 is dependent on claim 8 and is an alternative embodiment of claim 9. Thus, this argument is unpersuasive.  Despite this, claims 4 and 13 are obvious variants and thus the species elections are withdrawn.  In sum, claims 16 and 39-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim. 

Claim Interpretation - 35 USC § 112(f)- Means-Plus-Function
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following clauses have been interpreted under 35 U.S.C. 112(f):
“drive means for transporting a material layer across the exposure field”;
“drive means for causing relative movement of the light engine with respect to the building platform along a displacement path extending parallel to the building plane”
“control means adapted for controlling said first and second drive means so that there is no relative movement of the material layer and the building platform in said exposure field during said relative movement of the light engine relative to the building platform”
“pattern data feeding means for feeding a sequence of pattern section data to the light engine at an adjustable feeding rate for causing the light engine to emit a sequence of pattern sections at said feeding rate during said relative movement of the light engine and the building platform along the displacement path”
“control means for adjusting the feeding rate of the pattern data feeding means based on the position or the velocity sensed by the linear encoder”
“coating means are arranged for coating a front side of the flexible carrier film with the material layer”
“heating means are provided for heating the guiding plate”
“heating means are arranged between the coating means and the exposure field for heating the material layer”
“drive means are provided for causing relative movement of the transport unit and the building platform along a displacement path extending perpendicular to the building plane”
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“a material transport unit”
“secondary material structuring and/or material placing and/or material subtracting unit”
“Material transport unit” is a flexible carrier film as the only structure clearly linked in the specification.
“Secondary material structuring and/or material placing and/or material subtracting unit”: “Examples of material structuring and/or material placing and/or material subtracting units include inkjet printing units, fused deposition modelling units, fiber placement or fiber coating units, drilling and boring units, soldering units, dye coating units, die bonding units, cold- and hot-plasma treatment units, such as plasma coating units, wire-bonding units, spray coating or microdroplet units, casting units, such as a shell filling mechanism that is able to fill a printed shell with the same or another material, cutting units and multi-purpose pick-and-place units such as robotic arms or other physical object manipulators” (para. 066).
Since the claim limitation(s) invoke 35 U.S.C. 112(f) claims 1-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  However, as explained below, these structures are missing from the specification.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structures, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts 

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A. Corresponding Means-Plus-Function Structure Missing
Claim limitations above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
“drive means for transporting a material layer across the exposure field,” clear linkage between the structure, material, or acts for the claimed function is missing because no association between the structure and the function can be found in the specification.  The specification never clearly associates “drive means” with any particular structure, much less “drive means for transporting a material layer across the exposure field.”  Nor does the specification provide any specific examples of “drive means.”
As to “drive means for causing relative movement of the light engine with respect to the building platform along a displacement path extending parallel to the building plane,” clear linkage between the structure, material, or acts for the claimed function is missing because no association between the structure and the function can be found in the specification.  The specification never clearly associates “drive means” with any particular structure, much less “drive means for causing relative movement of the light engine with respect to the building platform along a displacement path extending parallel to the building plane.”  Nor does the specification provide any specific examples of “drive means.”
As to “control means adapted for controlling said first and second drive means so that there is no relative movement of the material layer and the building platform in said exposure field during said relative movement of the light engine relative to the building platform,” clear linkage between the structure, material, or acts for the claimed function is missing because no association between the structure and the function can be found in the specification.  The specification never clearly associates “control means” with any particular structure, much less “control means adapted for controlling said first and second drive means so that there is no relative movement of the material layer and the building platform in said 
As to “pattern data feeding means for feeding a sequence of pattern section data to the light engine at an adjustable feeding rate for causing the light engine to emit a sequence of pattern sections at said feeding rate during said relative movement of the light engine and the building platform along the displacement path,” clear linkage between the structure, material, or acts for the claimed function is missing because no association between the structure and the function can be found in the specification.  The specification never clearly associates “pattern data feeding means” with any particular structure, much less “pattern data feeding means for feeding a sequence of pattern section data to the light engine at an adjustable feeding rate for causing the light engine to emit a sequence of pattern sections at said feeding rate during said relative movement of the light engine and the building platform along the displacement path.”  Nor does the specification provide any specific examples of “pattern data feeding means.”
As to “control means for adjusting the feeding rate of the pattern data feeding means based on the position or the velocity sensed by the linear encoder,” clear linkage between the structure, material, or acts for the claimed function is missing because no association between the structure and the function can be found in the specification.  The specification never clearly associates “control means” with any particular structure, much less “control means for adjusting the feeding rate of the pattern data feeding means based on the position or the velocity sensed by the linear encoder.”  Nor does the specification provide any specific examples of “control means.”
“coating means are arranged for coating a front side of the flexible carrier film with the material layer,” clear linkage between the structure, material, or acts for the claimed function is missing because no association between the structure and the function can be found in the specification.  
As to “heating means are provided for heating the guiding plate,” clear linkage between the structure, material, or acts for the claimed function is missing because no association between the structure and the function can be found in the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-12 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over VERMEER (WO 2010/074566), in view of VERMEULEN (WO 2018/109734).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar linear encoders to the 3D printer of VERMEER in order to track light source positions with a reasonable expectation of success.  
As to claim 1 VERMEER teaches lithographic 3D printer comprising build platform 7 (Figs. 1-6), light engine 9 (Figs. 1-6), material transport unit 6 with first drive means 19, 19’, 19’’, 19’’’ (Figs. 1-6), second drive means 17 (Figs. 1-6), first control means (controller; pg. 19, l. 20 – pg. 20, l. 7, Figs. 1-6), pattern data feeding means (e.g. pixel data; pg. 12, ll. 3-7, pg. 8, ll. 10-26, pg. 20, ll. 15-27), positional encoding (pg. 5, ll. 6-22).

As to claim 9, VERMEER teaches wherein the light engine, the flexible carrier film and the coating means are arranged in or on a print head, which is movable by the second drive means for causing relative movement of the print head relative to the building platform (page 5, line 6 - page 6, line 7, fig. 1).
As to claim 10, VERMEER teaches wherein a guiding plate is arranged in the exposure field between the light engine and the carrier film to define a gap between the carrier film and the building plane and wherein the guiding plate is at least partially transparent to the light emitted by the light engine (page 21, line 29 - page 22, line 10, fig. 9, page 12, lines 17-28, fig 3).
As to claim 11, VERMEER teaches wherein the guiding plate is adjustable in a direction perpendicular to the building plane (page 6, lines 18-27, fig. 1).
As to claim 12, VERMEER teaches wherein first heating means are provided for heating the guiding plate (page 23, line 17 - page 24, line 28, fig. 11).
As to claim 14, VERMEER teaches wherein third drive means are provided for causing relative movement of the transport unit and the building platform along a displacement path extending perpendicular to the building plane (page 6, lines 18-27, fig. 1).

However, VERMEULEN demonstrates that linear encoders to control pixel data feed rate to light engine based on position of linear encoder were known substitutes for the positional encoder of VERMEER.  For example, VERMEULEN teaches positional information obtained by the use of a linear encoder to be used to trigger the transmission of pattern data to the light engine so that the pattern data feeding rate is adjusted based on the sensed position (pg. 37, line 20 – pg. 41, line 3, Figs. 26-27).  A skilled artisan would have been motivated to integrate a controller and linear encoder according to VERMEULEN into the device of VERMEER in order to solve the problem of positioning the light engine at the proper location of the material layer.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar techniques for measuring position of a light engine in stereolithographic 3D printers in order to allow proper light engine locations for curing with a reasonable expectation of success.

Claims 2-5 are rejected under 35 U.S.C. § 103 as being unpatentable over VERMEER (WO 2010/074566), in view of VERMEULEN (WO 2018/109734), in further view of WO 98/48997.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D printing techniques to the 3D printer of VERMEER in order to improve 3D printing with a reasonable expectation of success.  

	VERMEER does not explicitly teach intermittently emitting light engine synchronized with the feeding rate of pattern data, a pulse duty factor of 0.1 and a data
storage for pattern data.
However, WO 98/48997 demonstrates that such features were regularly included in 3D printers such as in VERMEER.  For example, WO 98/48997 teaches intermittently emitting light engine (page 13, line 10 - page 14, line 2) synchronized with the feeding rate of pattern data (page 16, line 21 - page 17, line 29), a pulse duty factor of 0.1 (page 13, lines 15-20) and a data storage for pattern data.  A skilled artisan would have been motivated to integrate such features into the 3D printer of VERMEER in order to improve the quality of the additive manufacturing process.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D printer techniques to the 3D printer of VREMEER in order to improve the quality of the additive manufacturing process with a reasonable expectation of success.

Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over VERMEER (WO 2010/074566), in view of VERMEULEN (WO 2018/109734), in further view of WO 2016/201309.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D printing techniques to the 3D printer of VERMEER in order to improve 3D printing with a reasonable expectation of success.  
As to claim 1 VERMEER teaches lithographic 3D printer comprising build platform 7 (Figs. 1-6), light engine 9 (Figs. 1-6), material transport unit 6 with first drive means 19, 19’, 19’’, 19’’’ (Figs. 1-6), second drive means 17 (Figs. 1-6), first control means (controller; pg. 19, l. 20 – pg. 20, l. 7, Figs. 1-6), pattern data feeding means (e.g. pixel data; pg. 12, ll. 3-7, pg. 8, ll. 10-26, pg. 20, ll. 15-27), positional encoding (pg. 5, ll. 6-22).
	VERMEER does not explicitly teach pattern data structured as a rectangular grid of pixels the pattern sections being offset by a row of pixels.
However, WO 2016/201309demonstrates that such features were regularly included in 3D printers such as in VERMEER.  For example, WO 2016/201309 teaches pattern data structured as a rectangular grid of pixels (par. 60, fig. 2,3) the pattern sections being offset by a row of pixels (par. 57,58).  A skilled artisan would have been motivated to integrate such features into the 3D printer of VERMEER in order to improve the quality of the additive manufacturing process.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D printer techniques to the 3D printer of .

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over VERMEER (WO 2010/074566), in view of VERMEULEN (WO 2018/109734), in further view of WO 2012/174332.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D printing techniques to the 3D printer of VERMEER in order to improve 3D printing with a reasonable expectation of success.  
As to claim 1 VERMEER teaches lithographic 3D printer comprising build platform 7 (Figs. 1-6), light engine 9 (Figs. 1-6), material transport unit 6 with first drive means 19, 19’, 19’’, 19’’’ (Figs. 1-6), second drive means 17 (Figs. 1-6), first control means (controller; pg. 19, l. 20 – pg. 20, l. 7, Figs. 1-6), pattern data feeding means (e.g. pixel data; pg. 12, ll. 3-7, pg. 8, ll. 10-26, pg. 20, ll. 15-27), positional encoding (pg. 5, ll. 6-22).
	VERMEER does not explicitly teach second heating means between the coating means and the exposure field.
However, WO 2012/174332 demonstrates that such features were regularly included in 3D printers such as in VERMEER.  For example, WO 2012/174332 teaches second heating means between the coating means and the exposure field (par. 84).  A skilled artisan would have been motivated to integrate such features into the 3D printer of VERMEER in order to improve the quality of the additive manufacturing process.
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D printer techniques to the 3D printer of VREMEER in order to improve the quality of the additive manufacturing process with a reasonable expectation of success.

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over VERMEER (WO 2010/074566), in view of VERMEULEN (WO 2018/109734), in further view of DE102018112381.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D printing techniques to the 3D printer of VERMEER in order to improve 3D printing with a reasonable expectation of success.  
As to claim 1 VERMEER teaches lithographic 3D printer comprising build platform 7 (Figs. 1-6), light engine 9 (Figs. 1-6), material transport unit 6 with first drive means 19, 19’, 19’’, 19’’’ (Figs. 1-6), second drive means 17 (Figs. 1-6), first control means (controller; pg. 19, l. 20 – pg. 20, l. 7, Figs. 1-6), pattern data feeding means (e.g. pixel data; pg. 12, ll. 3-7, pg. 8, ll. 10-26, pg. 20, ll. 15-27), positional encoding (pg. 5, ll. 6-22).
	VERMEER does not explicitly teach secondary material structuring unit.
However, DE102018112381 demonstrates that such features were regularly included in 3D printers such as in VERMEER.  For example, DE102018112381 teaches secondary material structuring unit (par. 33-35, fig. 2A).  A skilled artisan would have been motivated to integrate such features into the 3D printer of VERMEER in order to improve the quality of the additive manufacturing process.
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D printer techniques to the 3D printer of VREMEER in order to improve the quality of the additive manufacturing process with a reasonable expectation of success.

Prior Art
The following prior art also teaches conventional coordinating light engine positional or velocity information with 3D object print data in SLA: US 6073056; US 20030173714; US 20180056590; US 20180133954; US 20150246482; US 20160363869; US 20180370148; US 20190091934; US 20190210275.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743